ACCEPTED
                                                                                                  14-15-00036-CR
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                            1/12/2015 11:08:56 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                           CLERK

                                      No. 14-15-00036-CR

JUSTIN PARKER RUSSELL                            §       TEXAS COURT OF APPEALS
                                                                            FILED IN
                                                 §                   14th COURT OF APPEALS
v.                                               §       FOURTEENTH APPELLATE
                                                                        HOUSTON, TEXAS
                                                 §       DISTRICT    1/12/2015 11:08:56 AM
STATE OF TEXAS                                   §                   CHRISTOPHER A. PRINE
                                                         HOUSTON, TEXAS       Clerk



                                  NOTICE OF APPEARANCE


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

       COMES NOW JOHN T. HUNTER, undersigned counsel, and submits this notice of

appearance as appellate counsel for Justin Parker Russell. Mr. Russell has retained undersigned

to represent him on appeal in this cause and consents to this representation.




                                              Respectfully submitted,




                                              John T. Hunter
                                              Bar No. 24077532
                                              THE LAW OFFICE OF JOHN HUNTER
                                              310 S. St. Mary’s Street
                                              Suite 1840 – Tower Life Bldg.
                                              San Antonio, Texas 78205
                                              (210) 399-8669
                                              (210) 568-4927 (telecopier)
                                              jth753@gmail.com